DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jubner et al. (us 20150123947) in view of Eriksson et al. (US 20160154475).

As to claim 1, Jubner discloses a steering wheel (Fig. 12) comprising a series of optoelectronic components mounted in the steering wheel grip (Fig. 2, [0043] – [0044]), each specific optoelectronic component comprising: 
a PCB (Fig. 2(414), [0044]); 
emitter), comprising at least one light pulse emitter mounted on said PCB, the light projector projecting light out of said steering wheel grip at two different angles relative to the plane of the steering grip, denoted a1 and a2 (Fig. 8, [0051]); 
a light sensor (Fig. 4(200): detector), comprising at least one light detector mounted on said PCB, the light sensor detecting reflections of the light projected by the light projectors of the optoelectronic components that neighbor the specific optoelectronic component on two opposite sides thereof, the light being reflected by an object above the steering wheel grip (Fig. 8, [0051]); 
a lens (Fig. 4(300)) oriented relative to said light sensor (Fig. 6, [0048]), 
wherein reflections of light projected at angle a1 by the light projector of the optoelectronic component neighboring the specific optoelectronic Atty. Docket No. NEONODE.P161PCT/US -2-component on one side enter the lens at angle b1, and reflections of light projected at angle a2 by the light projector of the optoelectronic component neighboring the specific optoelectronic component on the side opposite the one side enter the lens at angle b2 (Fig. 8, [0051]).  
Jubner does not expressly teach a lens oriented relative to said light sensor in such a manner that said light sensor receives maximum intensity when light enters the lens at either of two particular angles, specifically, said light sensor receives maximum intensity when the light reflected by the object enters the lens at a particular angle b1 relative to the plane of the steering grip, and said light sensor also receives maximum intensity when light reflected by the object enters the lens at a particular angle b2 relative to the plane of the steering grip, b2 being different than b1.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jubner’s steering wheel by incorporating Eriksson’s idea of orienting lens in such a manner that light sensor receives maximum intensity when reflected light enters the lens at either of two particular angles in order to improve object detection process. 

As to claim 2, Jubner (as modified by Eriksson) teach the steering wheel of claim 1, wherein reflections of light projected at angle a1 by two optoelectronic components positioned on one side of the specific optoelectronic component enter the lens at angle b1 (Jubner: Fig. 8).  

As to claim 3, Jubner (as modified by Eriksson) teach the steering wheel of claim 1, wherein said light projector comprises a beam splitter that splits light from the at least one light pulse emitter to light projected out of the steering wheel grip at angles a1 and a2 (Jubner: Fig. 4, Eriksson: Fig. 12).  



As to claim 5, Jubner (as modified by Eriksson) teach the steering wheel of claim 1, wherein each of the at least one light pulse detector receives maximum intensity when the light reflected by the object enters said lens at angle b1, and also receives maximum intensity when light reflected by the object enters said lens at angle b2 (Eriksson: Fig. 12).  

As to claim 6, Jubner (as modified by Eriksson) teach the steering wheel of claim 1, wherein said light sensor comprises a first light detector that receives maximum intensity when the light reflected by the object enters said lens at angle b1, and a second light Atty. Docket No. NEONODE.P161PCT/US -3-detector that receives maximum intensity when light reflected by the object enters said lens at angle b2 (Eriksson: Fig. 12).  

As to claim 7, Jubner (as modified by Eriksson) teach the steering wheel of claim 1, further comprising a processor, connected to said optoelectronic components, configured to identify a swipe gesture by the object in a first direction across the steering wheel grip in response to a specific optoelectronic component detecting maximum intensity of reflections of the object at one of angles b1 and b2, followed by 

As to claim 8, Jubner (as modified by Eriksson) teach the steering wheel of claim 1, further comprising a processor, connected to said optoelectronic components, configured to identify a swipe gesture by the object in a first direction across the steering wheel grip in response to a first specific optoelectronic component detecting maximum intensity of reflections of the object at one of angles b1 and b2, followed by a second optoelectronic component, neighboring the first optoelectronic component, detecting maximum intensity of reflections of the object at the other of angles b1 and b2 (Eriksson: Fig. 12, [0152]).  

As to claim 9, Jubner (as modified by Eriksson) teach the steering wheel of claim 8, wherein said processor is further configured to identify a swipe gesture by the object in a second direction across the steering wheel grip in response to the first specific optoelectronic component detecting maximum intensity of reflections of the object at one of angles b1 and b2, followed by the second optoelectronic component, detecting maximum intensity of reflections of the object at the same one of angles b1 and b2 (Eriksson: Fig. 12, [0152]).  

As to claim 10, Jubner (as modified by Eriksson) teach the steering wheel of claim 1, further comprising a processor, connected to said optoelectronic components, configured to identify an approach gesture by the object toward the steering wheel grip 

As to claim 11, Jubner (as modified by Eriksson) teach the steering wheel of claim 1, wherein said PCB (Fig. 2(414)) is oriented substantially perpendicular to the surface of the steering wheel grip facing the driver (Fig. 2, [0044]).  

As to claim 12, Jubner (as modified by Eriksson) teach the steering wheel of claim 1, wherein reflected light directed into said lens at angles b1 and b2 is respectively perpendicular to light directed out of said lens at angles a1 and a2 (Jubner: Fig. 8, Eriksson: Fig. 12).  

As to claim 13, Jubner discloses a method for detecting driver input, comprising: 
providing a series of optoelectronic components in a steering wheel grip (Fig. 2, [0043] – [0044]), each specific optoelectronic component including a light emitter and a light detector, wherein the light emitter projects light beams in two emission directions out of the steering wheel grip, at angles a1 and a2 relative to the plane of the steering wheel grip (Fig. 8, [0051]); 

mapping driver input to locations along the steering wheel grip that correspond to detections of the reflections (Fig. 8, [0051]). 
Jubner does not expressly teach orienting a lens within each specific optoelectronic component such that the specific optoelectronic component light detector detects maximum intensity of reflections of the light projected by optoelectronic Atty. Docket No. NEONODE.P161PCT/US -5-components that neighbor the specific optoelectronic component when the reflected light enters the lens at angles b1 and b2, the light being reflected by an object above the steering wheel grip.  
Eriksson teaches orienting a lens within each specific optoelectronic component such that the specific optoelectronic component light detector detects maximum intensity of reflections of the light projected by optoelectronic Atty. Docket No. NEONODE.P161PCT/US -5-components that neighbor the specific optoelectronic component when the reflected light enters the lens at angles b1 and b2, the light being reflected by an object above the steering wheel grip (Fig. 12, [0102]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jubner’s steering wheel by adapting Eriksson’s idea of orienting lens in such a manner that light sensor receives maximum intensity when reflected light enters the lens at either of two particular angles in order to improve object detection process. 




As to claim 15, Jubner (as modified by Eriksson) teach the method of claim 13, further comprising identifying a radial swipe gesture by the object in a first direction across the steering wheel grip in response to detecting reflections of the object entering the lens at angle b1 followed by detecting reflections of the object entering the lens at angle b2 (Eriksson: Fig. 12, [0152]).  

As to claim 16, Jubner (as modified by Eriksson) teach the method of claim 15, further comprising identifying a swipe gesture by the object in a second direction across the steering wheel grip in response to a first optoelectronic component detecting reflections of the object entering the lens at one of angles b1 and b2, followed by a second optoelectronic component, neighboring the first optoelectronic component, detecting reflections of the object entering the lens at the same one of angles b1 and b2 (Eriksson: Fig. 12, [0152]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628